In this case there is a motion for leave to file a brief asamicus curiae in support of the pending petition for rehearing, to which motion is attached the brief sought to be filed. The brief seeks to present, ex parte, arguments properly under control of the parties to the record.
Any case decided by this court may vitally affect pending litigation or controversies between other parties, but this does not necessarly justify intervention. Intervention by counsel as a friend of the court is only justified when the intervenor can show to the court that, to protect it in the consideration of the case, such aid seems necessary or advisable. It has become apparent through the rapid increase of motions of this character that applications for leave to file a brief as amicus curiae must be restricted to such a showing, unaccompanied by the brief sought to be filed.
In the future, motions for such leave must be so limited, and no such motion which is accompanied by a brief will be received or considered. Further, no such motion, except in unusual cases, will be allowed unless it be shown that the parties to the litigation have overlooked or insufficiently briefed points and authorities essential to a proper consideration of the cause. *Page 28